Citation Nr: 1427473	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  14-07 034	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the January 13, 2014 decision of the Board of Veterans' Appeals (Board), which, for the rating period prior to October 13, 2006, denied a disability evaluation in excess of 30 percent on an extraschedular basis, for service-connected bilateral hearing loss. 

2.  Whether there was clear and unmistakable error (CUE) in the January 13, 2014 decision of the Board of Veterans' Appeals (Board), which, for the rating period beginning on October 13, 2006, denied a disability evaluation in excess of 40 percent on an extraschedular basis, for service-connected bilateral hearing loss. 

3.  Whether there was clear and unmistakable error (CUE) in the January 13, 2014 decision of the Board of Veterans' Appeals (Board), which denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep. 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The moving party, the Veteran, served on active duty from February 1969 to January 1971.

These matters are currently before the Board on motion by the moving party for revision or reversal of a January 2014 decision of the Board that denied a disability evaluation in excess of 30 percent on an extraschedular basis for service-connected bilateral hearing loss prior to October 13, 2006; denied a disability evaluation in excess of 40 percent on an extraschedular basis for service-connected bilateral hearing loss beginning on October 13, 2006; and denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep-on the grounds of CUE.

In January 2014, the moving party submitted a motion for revision of the Board's January 2014 decision on the basis of CUE.
 
In February 2014, the moving party filed argument in support of the motion.


FINDINGS OF FACT

1.  The January 13, 2014 decision of the Board, which denied a disability evaluation in excess of 30 percent on an extraschedular basis for service-connected bilateral hearing loss prior to October 13, 2006, was adequately supported by evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, or that the decision was undebatably erroneous.

2.  The January 13, 2014 decision of the Board, which denied a disability evaluation in excess of 40 percent on an extraschedular basis for service-connected bilateral hearing loss beginning on October 13, 2006, was adequately supported by evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, or that the decision was undebatably erroneous.

3.  The January 13, 2014 decision of the Board, which denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep, was adequately supported by evidence then of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied or that, but for any such alleged error, the outcome of the decision would have been different.


CONCLUSIONS OF LAW

1.  The January 13, 2014 decision of the Board, which denied a disability evaluation in excess of 30 percent on an extraschedular basis for service-connected bilateral hearing loss prior to October 13, 2006, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).

2.  The January 13, 2014 decision of the Board, which denied a disability evaluation in excess of 40 percent on an extraschedular basis for service-connected bilateral hearing loss beginning on October 13, 2006, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).

3.  The January 13, 2014 decision of the Board, which denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the VCAA is not for application in the instant case.

II.  Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, at 38 C.F.R. Part 20 (2013).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides as follows:

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis-A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist-The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence-A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative. The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

Here, as a preliminary matter, the Board notes that, to the extent that the moving party has alleged CUE in the Remand portion of the January 2014 Board decision, that Remand portion is not a final Board decision and, thus, cannot be the subject of a CUE motion.  See 38 C.F.R. §§ 20.1400(a) and 20.1401(a). 

To the extent that the moving party has alleged CUE in the May 2011 Board decision that denied higher disability ratings on a schedular basis for bilateral hearing loss, those denials have been affirmed by the United States Court of Appeals for Veterans Claims (hereinafter, the Court); and, thus, cannot be the subject of a CUE motion.

Moreover, to the extent that the moving party has alleged CUE in various actions or decisions of the RO in rating decisions, statements of the case, or supplemental statements of the case, those decisions were either subsumed by Board decisions; or have not been addressed by the RO and, thus, the Board has no jurisdiction to address them in the first instance.  

Evaluation of Bilateral Hearing Loss

As indicated above, on January 13, 2014, the Board issued a decision that denied higher disability ratings on an extraschedular basis for the Veteran's service-connected bilateral hearing loss disability.  Specifically, the Board found that the Veteran's bilateral hearing loss disability did not present an exceptional or unusual disability picture that rendered impractical the application of the schedular rating criteria, both prior to and since October 13, 2006.  The Board had considered the Veteran's difficulty comprehending verbal conversations and hearing other noises, when compounded by background or environmental noise; and acknowledged that the Veteran's supervisor followed up on their conversations with emails, to ensure the Veteran understood.  The evidence also showed that the Veteran had maintained his employment for over ten years; and had continued his volunteer work for his church as Eucharistic minister, and by singing in the church choir.

In this case, the Board noted that the Veteran's difficulties comprehending verbal conversations and hearing other noises were factors contemplated in the regulations for impairment of auditory acuity and in the schedular rating criteria, as defined.  Specifically, higher pure tone thresholds on audiometric testing and lower speech discrimination scores correspond with greater levels of impaired hearing, as set forth in the schedular rating criteria.  Accordingly, the Veteran's functional impairment as a result of his levels of impaired hearing-i.e., equivalent to 30 percent disabling prior to October 13, 2006, and equivalent to 40 percent disabling since that date-is described by the schedular rating criteria; and the assigned schedular evaluations are adequate, and no referral for an extra-schedular evaluation is required.

Hence, the decision under consideration clearly reflects that the Board correctly applied the applicable statutory and regulatory provisions existing at the time, involving extraschedular consideration. Moreover, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  See, e.g., Simmons v. Principi, 17 Vet. App. 104 (2003) (requiring dismissal of CUE without prejudice).

None of the evidence of record demonstrates that the case presented such an "exceptional or unusual disability picture with such related factors as marked interference with employment, or frequent periods of hospitalization" as to render impractical the application of the regular schedular criteria for impaired hearing.  It appears that the central basis for the motion in this case is a disagreement with how the Board weighed and evaluated the evidence; as indicated above, such can never constitute clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).  In this regard, the Board considered the same evidence that the moving party points to, but came to a different result based on the evidence, in its entirety, in January 2014.  Such does not constitute CUE.

Service Connection for an Acquired Psychiatric Disorder
Involving Anxiety, a Paranoid Disorder, or Loss of Sleep 

As indicated above, on January 13, 2014, the Board issued a decision that denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep.  Specifically, the Board found that the competent evidence of record revealed that the Veteran's occasional nervousness did not reach the level of severity to diagnose any psychiatric disability.  The Board had considered that the Veteran was occasionally startled by someone due to his impaired hearing and that he felt nervous afterwards.  His non-psychiatric illnesses included sleep apnea.  The evidence showed that psychiatric examination revealed no Axis I or Axis II diagnosis, and that the diagnostic criteria for any psychiatric disability were not met.

The moving party alleges that, while the criteria for a diagnosed psychiatric disability was not met, he nevertheless had become startled due to his service-connected hearing impairment; and that the Board erred by not awarding secondary service connection based on aggravation.
  
Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Here, as noted in the January 2014 Board decision, there was no evidence of any currently diagnosed psychiatric disability.  Without competent medical evidence of a diagnosed psychiatric disability, there may be no service connection or aggravation.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).
  
Based on the facts that were before the Board in January 2014, the Board simply cannot conclude that it is undebatable the outcome would have been manifestly different had the Board applied the provisions of 38 C.F.R. § 3.310(a).  In other words, as the above-discussion indicates, it is quite likely that the outcome of this case would have been the same had the Board explicitly addressed the applicability of secondary service connection in the January 2014 decision.

In sum, the moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in January 2014; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.  As such, the moving party has not met the criteria for reversing or revising the Board's January 13, 2014 decision on the basis of CUE.


ORDER

The motion to reverse or revise a January 2014 decision of the Board that denied a disability evaluation in excess of 30 percent on an extraschedular basis for service-connected bilateral hearing loss prior to October 13, 2006, on the grounds of CUE, is denied.

The motion to reverse or revise a January 2014 decision of the Board that denied a disability evaluation in excess of 40 percent on an extraschedular basis for service-connected bilateral hearing loss beginning on October 13, 2006, on the grounds of CUE, is denied.

The motion to reverse or revise a January 2014 decision of the Board that denied service connection for an acquired psychiatric disorder involving anxiety, a paranoid disorder, or loss of sleep, on the grounds of CUE, is denied.



                       ____________________________________________
MICHAEL A. PAPPAS
 	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



